UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6813



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT CYRIL GLANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-46)


Submitted:   December 8, 1998             Decided:   January 19, 1999


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Cyril Glans, Appellant Pro Se. J. Rene Josey, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Glans appeals the district court’s marginal order

denying Glans’ motion for a reduction of sentence pursuant to 18

U.S.C.A. § 3553(b) (West 1994 & Supp. 1998). We lack jurisdiction,

however, to consider the merits of his appeal because it is

untimely.   Criminal defendants have ten days from the entry of the

judgment or order at issue to file a notice of appeal.          See

Fed.R.App.P. 4(b).    The appeal periods established by Rule 4 are

“‘mandatory and jurisdictional.’”     Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     In this case, the district court entered its marginal order on

May 8, 1998.*    Glans filed his notice of appeal on May 29, 1998,

eleven days outside of the appeal period.    Glans’ failure to note

a timely appeal or obtain an extension of the appeal period there-

fore deprives this court of jurisdiction to consider the merits of

his appeal.     We therefore dismiss the appeal.   We dispense with

oral argument because the facts and legal contentions are adequate-




     *
       Although the district court’s order is marked as “filed” on
May 7, 1998, the district court’s records show that it was entered
on the docket sheet on May 8, 1998. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, we take the date the order
was physically entered on the docket sheet as the effective date of
the district court’s decision. Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                  2
ly presented in the materials before the court and argument would

not aid the decisional process.



                                                        DISMISSED




                                  3